EX-99.d.iv AMENDMENT NO. 5 TO EXHIBIT A OF THE INVESTMENT MANAGEMENT AGREEMENT THIS EXHIBIT to the Investment Management Agreement dated January 4, 2010 (the “Agreement”) between DELAWARE POOLED TRUST and DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust (the “Investment Manager”), amended as of the 18th day of February, 2011 lists the Funds for which the Investment Manager provides investment management services pursuant to this Agreement, along with the management fee rate schedule for each Fund and the date on which the Agreement became effective for each Fund. Management Fee Schedule (as a percentage of average daily net assets) Fund Name Effective Date Annual Rate The Core Focus Fixed Income Portfolio
